Citation Nr: 9915516	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
Nissen fundoplication and postoperative residuals of an 
upside down stomach, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from December 1991 and August 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In August 
1995, the Board remanded the veteran's claims for further 
evidentiary development.

Thereafter, in January 1998, the Board granted the veteran's 
claim for an increased rating for post-traumatic stress 
disorder and denied his claim of entitlement to service 
connection for residuals of a fractured sternum.  At that 
time, the Board also remanded the veteran's claims of 
entitlement to service connection for postoperative residuals 
of an upside down stomach and an increased rating for a 
hiatal hernia, evaluated as 10 percent disabling.  The RO, in 
an August 1998 rating action, granted the veteran's claim for 
service connection for postoperative residuals of an upside 
down stomach.  A 30 percent evaluation was assigned for his 
service-connected hiatal hernia with Nissen fundoplication 
and postoperative residuals of an upside down stomach.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected hiatal hernia with Nissen 
fundoplication and postoperative residuals of an upside 
down stomach produces intermittent dysphagia with liquids 
and solids, intermittent epigastric and substernal pain, 
regurgitation approximately three times a week, occasional 
nausea and no vomiting, hematemesis, melena or anemia or 
other symptom combinations productive of severe impairment 
of health.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for hiatal hernia with Nissen fundoplication 
and postoperative residuals of an upside down stomach have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.112, 4.114, 
Diagnostic Code 7399-7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected gastrointestinal disorder, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Factual Background

Service medical records are negative for complaints or 
diagnoses of gastrointestinal disorders and, when the veteran 
was examined for discharge in December 1945, there was no 
report of gastrointestinal abnormality.  Service records 
document that the veteran served aboard a ship that was 
struck by an underwater mine and seriously damaged. 

Post service, VA medical records and examination reports, 
dated from 1991 to 1998, are associated with the claims file.  
VA hospitalized the veteran, who was 67 years old, from May 
to June 1991 with a history of epigastric pain and vomiting 
for several years.  According to medical records, his 
symptoms progressively worsened recently with weight loss 
secondary to decreased appetite and intake.  Chest x-rays 
revealed a large fluid level within the chest cavity 
secondary to herniation of the stomach and he underwent 
Nissen fundoplication.  The records show that he had an 
intermittent periesophageal herniation with obstruction that 
was reduced back to the abdomen.  Diagnoses included nausea 
and hiatal hernia with progressive esophageal reflux 
symptoms.

A September 1991 VA general medical examination report 
indicates that the veteran gave a history of stomach injury 
in service in 1945.  He had a history of syncope and 
hematemesis of bright red vomitus in 1946 that was treated 
conservatively with bed rest and medications. He had a 
recurrence of upper gastrointestinal (GI) bleeding in the 
early 1950s.  There was no known peptic ulcer disease, 
gastric perforation, gastric outlet obstruction, peritonitis, 
pancreatitis, intra-abdominal abscesses, hepatobiliary 
disorders or surgical intervention to upper GI tract.  
Further, the report indicates that in May 1991, VA 
hospitalized him for Nissen fundoplication for paraesophageal 
hiatal hernia with progressive esophageal reflux.  

During the examination, the veteran complained of a fair 
appetite with mild weight gain since his May 1991 surgery.  
He had moderate dysphagia with solid foods and no nausea, 
vomiting, hematemesis, melena, rectal bleeding, constipation, 
diarrhea or pyrosis.  On examination, the veteran's digestive 
system was described as normal.  Final diagnoses included 
status following lacerations of right subcostal region with 
history of diaphragmatic injury; status following recent 
Nissen fundoplication for paraesophageal hiatal hernia with 
progressive esophageal reflux.

At his March 1992 personal hearing at the RO, the veteran 
testified that he experienced swallowing problems soon after 
leaving service.  He said that prior to discharge he 
experienced blackouts and digestive problems.  Further, he 
said he weighed 140 pounds at discharge and within a year had 
lost approximately 20 pounds, and vomited blood frequently at 
one time, but no longer had trouble swallowing.  Since his 
recent surgery, the veteran said he had gained nearly 40 
pounds.

According to a May 1992 VA record, the veteran underwent an 
esophagogastroduodenoscopy (EGD).  Findings included a large 
hiatal hernia with approximately half of the veteran's 
stomach in his chest.  There was no evidence of reflux 
esophagitis.  The duodenum was normal with no evidence of 
duodenitis.  The clinical impression was hiatal hernia and 
intact Nissen repair.  A radiologic report dated the same 
month indicates that a large sliding hiatal hernia was 
observed on lateral chest x-ray.

A May 1992 VA gastrointestinal examination report reflects 
the veteran's history of injury in service when he was thrown 
into a bulkkhead and subsequently experienced eating problems 
and vomiting.  An upper GI series revealed a large hiatal 
hernia and an EGD showed an upside-down stomach and a hiatal 
hernia/paraesophageal hernia was diagnosed.  The veteran had 
gained approximately 30 pounds since his recent surgery and 
noticed considerable relief in his heartburn and dysphagia, 
although he complained of occasionally having food stick in 
his distal esophagus and regurgitated it.  He was observed to 
be well nourished and in no acute distress.  The diagnosis 
was large hiatal hernia with intact Nissen fundoplication in 
the chest.  

In an August 1992 rating decision, the RO awarded service 
connection for hiatal hernia with Nissen fundoplication.  A 
10 percent evaluation was assigned to the veteran's service-
connected hiatal hernia with Nissen fundoplication.

In an October 1992 statement, the veteran asserted that his 
stomach disorder caused pain that prevented him from bending 
over, gas pains and vomiting three to four times a week due 
to swallowing difficulty.

According to findings of an October 1995 VA EGD report, 
retroflexed examination of the GE (gastroesophageal) junction 
revealed a large hiatal hernia with half the stomach in the 
chest.   There was no esophagitis.  Upon retroflexion of the 
endoscope, an intact fundoplication was observed.  The 
impression was hiatal hernia and intact fundoplication and 
the examiner noted that findings were essentially unchanged 
since his 1994 examination.

Pursuant to the Board's January 1998 remand, the veteran 
underwent VA gastrointestinal examination in April 1998.  He 
gave a history of having intermittent dysphagia for solids 
and liquids and intermittent epigastric and substernal pain 
with no hematemesis and melena.  The veteran had 
regurgitation approximately three times a week, regurgitated 
food, and had occasional nausea and no vomiting.  The 
veteran's general state of health was described as fair, with 
mild discomfort over the epigastric area and no anemia.  He 
was observed to be well built and well nourished and weighed 
190 pounds.  The diagnosis was surgery for paraesophageal 
hernia and "upside-down stomach".  The VA examiner 
discussed the veteran's case with the General Surgeon and, in 
the physicians' opinion, the veteran's paraesophageal hiatal 
hernia and upside down stomach syndrome were likely caused by 
and related to his 1945 blunt injury explosion aboard ship in 
service.

As noted above, in August 1998, the RO granted service 
connection for postoperative residuals of an upside down 
stomach.  A 30 percent disability evaluation was assigned, 
effective June 11, 1991, for both the veteran's hiatal hernia 
and postoperative residuals of an upside down stomach.





Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities ((Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Further, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also, the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected hiatal hernia with Nissen 
fundoplication and postoperative residuals of an upside down 
stomach have been rated by analogy to Diagnostic Code 7346 
(hiatal hernia).  38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 
7399-7346.  Under Diagnostic Code 7346, a 30 percent 
evaluation may be assigned for hiatal hernia productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent evaluation may be assigned for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id. 

Minor weight loss or great losses of weight for periods of 
brief duration are not considered of importance in rating.  
38 C.F.R. § 4.112.  Rather, weight loss becomes of importance 
where there is appreciable loss that is sustained over a 
period of time.  Id.  In evaluating weight loss, generally, 
consideration will be given to not only standard age, height 
and weight tables, but also to the particular predominant 
weight pattern as reflected by the records.  Id.

According to the findings of the April 1998 VA medical 
examination, the veteran complained of intermittent 
dysphagia, epigastric pain and substernal pain with 
regurgitation approximately three times a week and occasional 
nausea, but had no hematemesis at the time and no melena, 
vomiting or anemia.  He reported mild epigastric discomfort.  
The veteran, who was noted to be in fair health, was 
described as well built and well nourished, weighed 190 
pounds and stated that he gained approximately 40 pounds 
since the 1991 Nissen fundoplication surgery.

The Board acknowledges that the veteran currently has a 
gastrointestinal disability that causes epigastric pain and 
intermittent dysphagia.  However, the competent medical 
evidence of record does not demonstrate that the criteria for 
a 60 percent rating for the service-connected disability have 
been met as it does not show that the disability currently is 
manifested by vomiting, material weight loss and hematemesis 
or melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  The current 
disability picture more nearly approximates the criteria for 
a 30 percent rating, that is the rating now in effect.  
Accordingly, the claim for an increased rating for hiatal 
hernia with postoperative residuals of an upside down stomach 
is denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.114, Diagnostic Code 7399-7346.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).


ORDER

An increased rating for hiatal hernia with Nissen 
fundoplication and postoperative residuals of an upside down 
stomach is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

